Wall, J. This was a bill in chancery by appellant as conservator of Sarah Littlejohn to restrain the collection of a judgment obtained by appellee Scovel against appellee John Littlejohn, upon a promissory note payable to said Sarah Littlejohn, which note appellee Scovel claimed had been assigned to her. The chief question was whether at the time of the alleged assigment the payee of the note was in such a mental condition as to be able in law to dispose of the note. Collateral questions were as to the consideration involved and as to the bona fides of the transaction so far as the assignee was concerned. The Circuit Court, upon a hearing, dismissed the bill and rendered judgment for costs accordingly. After carefully considering the evidence as it is preserved in the record we find no sufficient reason to disagree with the conclusion so reached, and the decree will, therefore, be affirmed. Decree affirmed.